Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 39, 43 and 47 are objected to because of the following informalities: It is not U.S. current practice to use “its” and/or” theirs” in a claim. Please use the full name rather than an abbreviation for the chemical compound recited in the claims. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 36 - 38, 40 - 42, and 44 - 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP2584010(EP’010).
Regarding claims 36, 40 and 44, EP’010 discloses a bismuth-based pigment comprising a first coating containing silicon dioxide and one or more functionalized silane(s), and a second coating containing one or more functionalized silane(s).
The silane(s) is (are) of the general formula
        R-Si-(OR')3,
wherein
R is an alkyl group, preferably an alkyl group having from 1 to 22 carbon atom(s), an aryl group, or a combination thereof; R' is an alkyl group, preferably an alkyl group having from 1 to 3 carbon atom(s). See claims 1-5 and 9.
The method for manufacturing a coated bismuth-based pigment comprising the steps of: providing an aqueous dispersion of a bismuth-based pigment;
adding an amount of silicon dioxide and a first amount of functionalized silane(s) to said aqueous dispersion of said bismuth-based pigment;
stirring said dispersion in a temperature range comprised between (about) 75°C and (about) 95°C, preferably between (about) 90°C and (about) 95°C, in a pH range comprised between (about) 1 and (about) 3.5, preferably at a pH of (about) 2.5, for a time comprised between (about) 2 hours to (about) 4 hours, preferably for a time comprised between (about) 1 hour to (about) 4 hours. Thus, bismuth-based pigment with first layer of silane and silicon dioxide is formed. See [0043]).
The prior art states that it is to be understood that the method of the present invention can also be realized using (or can also be applied to any) other bismuth-based pigment and the prior art discloses bismuth vanadate-based pigment. See [0008, 0011-0012, 0017-0018] and [0134].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to treat the bismuth vanadate pigment with the claimed silane, motivated by the fact that the prior art states that it is to be understood that the method of the present invention can also be realized using (or can also be applied to any) other bismuth based pigment and the prior art discloses bismuth vanadate-based pigment, See [0008], [0011-0012,0017-0018), and [0134].
Regarding claims 37- 38, 41 - 42 and 45 - 46, the first amount of silane(s) added to the aqueous dispersion of the (bismuth-based) pigment can range from (about) 0.5% to (about) 10%, more preferably, from (about) 0.5% to (about) 5%, by weight, based on the pigment before being coated. See [0097].
Claim(s) 39, 43, and 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over as EP2584010 (EP’010) applied to claims 36, 40, and 44 above, and further in view of US11098199(US’199).
EP2584010 discloses the pigment set forth above.
But it is silent about the coating layer comprising chelating agent as applicant set forth in claims 39, 43 and 47.
US’199 discloses a bismuth based pigment having an improved alkaline resistance which offers vivid color and high color strength against complex inorganic colored pigment. The bismuth based pigment encapsulated by a layer of chelating agent. The chelating agent is selected from the group consisting of Ethylenediaminetetraacetic Acid (EDTA), Hydroxyethylethylenediaminetriacetic Acid (HEDTA), Nitrilotriacetic Acid (NTA), glycosides and polyglycoside derivatives, sorbitan derivatives, sodium vinylsulfonate, sodium styrylsulfonate, trimercaptotriazine, or a combination thereof. See claims 1-2, col. 11, lines 29-40 and col. 4, line 65 to col.5, line15. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to coat bismuth vanadate pigment with a coating further comprising claimed chelating agent, motivated by the fact that US’199 discloses that a bismuth based pigment comprising chelating agent such as EDTA having better properties such as an improved alkaline resistance. See claims 1-2, col. 11, lines 5-40 and col. 4, line 65 to col.5, line15.
Response to Arguments
Applicant's arguments filed 06/07/2022 have been fully considered but they are not persuasive. 
The applicant argues that embodiments of EP’010 require a first coating containing silicon dioxide, as well as a silane layer i.e., at least two encapsulation layers.
EP’010 discloses a bismuth-based pigment comprising a first coating containing silicon dioxide and one or more functionalized silane(s), and a second coating containing one or more functionalized silane(s).
The silane(s) is (are) of the general formula

        R-Si-(OR')3,
wherein
R is an alkyl group, preferably an alkyl group having from 1 to 22 carbon atom(s), an aryl group, or a combination thereof; R' is an alkyl group, preferably an alkyl group having from 1 to 3 carbon atom(s). See claims 1-5 and 9.
The method for manufacturing a coated bismuth-based pigment comprising the steps of: providing an aqueous dispersion of a bismuth-based pigment;
adding an amount of silicon dioxide and a first amount of functionalized silane(s) to said aqueous dispersion of said bismuth-based pigment;
stirring said dispersion in a temperature range comprised between (about) 75°C and (about) 95°C, preferably between (about) 90°C and (about) 95°C, in a pH range comprised between (about) 1 and (about) 3.5, preferably at a pH of (about) 2.5, for a time comprised between (about) 2 hours to (about) 4 hours, preferably for a time comprised between (about) 1 hour to (about) 4 hours. Thus, bismuth-based pigment with first layer of silane and silicon dioxide(intermediate product) is formed. See [0043]). The intermediate product is read on the claimed pigment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/Primary Examiner, Art Unit 1731